Citation Nr: 1202655	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  04-24 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 10 percent for degenerative disc disease of the thoracic spine from April 2, 2002 to June 20, 2007, and from August 1, 2007 to July 13, 2009, and a rating higher than 20 percent since.

(In the interim, from June 20, 2007 to August 1, 2007, the Veteran had a temporary 100 percent convalescent rating under 38 C.F.R. § 4.30 ("paragraph 30")).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran had active military service from April 1997 to April 2002. 

This appeal to the Board of Veterans' Appeals (Board) is from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted the Veteran's claim for service connection for a thoracic spine disorder with arthralgia and assigned an initial noncompensable (i.e., 0 percent) disability rating retroactively effective from April 2, 2002.  He appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

In July 2007, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), to obtain additional medical treatment records, including any VA treatment records since December 2003 from the VA Medical Centers (VAMCs) in Tampa and Fort Myers.  That remand also was to have the Veteran undergo another VA compensation examination to reassess the severity of his service-connected disability, including in light of revisions to the applicable rating criteria. 

The AMC subsequently issued a decision in September 2009, on remand, increasing the initial rating for the disability from 0 to 10 percent with the same retroactive effective date of April 2, 2002.  The AMTC also granted a temporary 100 percent rating from June 20, 2007 to August 1, 2007, to additionally compensate the Veteran for his convalescence following back surgery for treatment of his service-connected disability.  38 C.F.R. § 4.30.  The 10 percent rating resumed as of August 1, 2007, and the AMC assigned a higher 20 percent rating as of July 13, 2009.  The Veteran continued to appeal, requesting even higher ratings for the times when he has not had a 100 percent rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating for all times when he did not have this highest possible rating or, failing that, he indicates he is content or satisfied with a lesser rating, albeit higher rating than what he had).

The disability is now characterized as degenerative disc disease (DDD) of the thoracic spine. 

In a July 2010 statement, the Veteran's representative argued the RO had not substantially complied with the Board's July 2007 remand directives.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).  However, the Veteran was provided a VA compensation examination to reassess the severity of his disability, and the additional VA treatment records specifically requested were obtained.  So there was compliance with those prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146- 47 (1999). 

In September 2010, however, the Board determined that yet another remand was required to obtain still additional treatment records from another VAMC, this time in Miami, including concerning the Veteran's July 2007 surgery and preoperative and postoperative status, as well as regarding injections into his back of some unspecified type that he apparently also had received at this same VAMC.  These additional records were obtained and associated with the claims file.  But after considering them, the AMC issued a Supplemental Statement of the Case (SSOC) in October 2011 continuing to deny higher ratings for the times at issue.  Since receipt of that SSOC, however, the Veteran has requested a hearing at the RO before a Veterans Law Judge of the Board (Travel Board hearing).  Consequently, the Board is again remanding this claim to the RO via the AMC.


REMAND

In a statement in support of claim (on VA Form 21-4138), which the Veteran's representative submitted to the Board in November 2011, it was indicated the Veteran wants a hearing at the RO before a Veterans Law Judge of the Board, in other words a Travel Board hearing.  It was also indicated he would be submitting additional evidence at the hearing since he does not believe all relevant evidence has been considered.  The Board granted this motion for a hearing in January 2012.  Consequently, this requested Travel Board hearing must be scheduled before deciding this appeal.  38 C.F.R. §§ 20.700, 20.704 (2011). 

Accordingly, this claim is again REMANDED for the following additional development and consideration:

Schedule a Travel Board hearing at the earliest opportunity.  Notify the Veteran of the date, time, and location of the hearing, and put a copy of this letter in his claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear, the file should be returned to the Board.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


